Title: Mr. Grand to John Adams, 26 Jun. 1786
From: Grand
To: Adams, John


          
            
              Sir
            
            

              Paris

              26th. June 1786
            
          

          I am much obliged to you for the trouble which you have been So
            Kind to take relating M Barclay’s bills, I am Surprised that you find no advice from him
            of any bill for $100.—besides these which you are So good as to point out, the 24th. 8ber. I paid him the amount of
            two bills, the one for $200, which was accepted by you Sir & the other for
            $100,—the one about which I am now making inquirier, & which Mr Barclay advised you to have drawn at the Same time,
            & by the Same letter with that of $200,—I think both these bills were dated from
            the 24th. 8ber. or the day
            before, be pleased there fore to look on his letters of advice, & expecially on
            that which informed you about that date that he had drawn the bill for $200 to my
            order.
          I beg you will excuse this further trouble, & I am with
            very great regard. / Sir Your most obedient / humble Servant
          
            
              Grand
            
          
        